PER CURIAM.
We reverse the summary final judgment entered in favor of Plaintiff, Fortune Savings Bank, and against Defendant, Joel P. Gordon, because there exists a genuine issue of material fact which precludes entry of summary judgment as a matter of law. That issue is whether or not Fortune Savings Bank was a holder in due course as concerns the promissory note in question that was assigned to it. Seinfeld v. Commercial Bank & Trust, 405 So.2d 1039 (Fla. 3d DCA 1981).
REVERSED and REMANDED for further proceedings consistent herewith.
WALDEN, GUNTHER and GARRETT, JJ., concur.